Citation Nr: 0401909	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  99-17 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cervical 
spondylosis with degenerative disc disease, with 
radiculopathy, muscle twitching of the right and two and the 
left side of the neck. 

2.  Entitlement to service connection for anxiety and 
depression, forgetfulness, fatigue and sleep disturbance due 
to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1983, from November 1983 to November 1986, from 
December 1990 to October 1991 and from June 1993 to September 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the New 
Orleans, Louisiana , Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran provided testimony at 
a videoconference hearing, conducted in May 2003 by the 
undersigned Veterans Law Judge.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development of necessary 
prior to the completion of its appellate review.  In 
particular, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
that redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  

The RO is advised that its duties includes notifying the 
veteran of evidence and information necessary to substantiate 
his claim and informing him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
These notices have not been provided in connection with the 
issue currently on appeal.  The Board is prohibited for 
performing this function in the first instance inasmuch as 
such an action could be prejudicial to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Circ. 2003); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran has argued that he is entitlement to service 
connection for a cervical spine disability, related to motor 
vehicle accident that occurred during his military service in 
the Persian Gulf.  The presence of spondylosis of the 
cervical spine was verified on the most recent VA 
examination, conducted in July 2001.  At that time, the 
examiner noted that the veteran's symptoms began after a neck 
injury while in service in 1991.  This opinion was based on 
the history provided by the veteran, who reported that his 
symptoms began in 1991 when the truck he was driving hit a 
bump, and his head hit the roof of the truck.  The veteran's 
service medical records fail to show evidence of complaints 
relative to the cervical spine during periods of verified 
active duty.  

Subsequently however, the veteran is noted to have had 
complaints of twitching in the right hand with loss of 
sensation, as recorded on the report of the periodic military 
medical examination, conducted in November 1996, while the 
veteran was assigned to the 159th Mash unit of the Army 
National Guard.  The veteran has associated these symptoms 
with his Persian Gulf service.  There is no indication from 
the record whether the veteran was on active duty, active 
duty training or inactive duty training at the time these 
findings were made.

Similarly, the first documented evidence of neuropsychiatric 
disability is recorded in the same report, dated November 
1996.  Prior thereto, no complaints of anxiety, fatigue, 
forgetfulness or sleep disturbance were noted.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  Compliance with the duties 
articulate in Quartuccio, supra, is 
required as well.  That is, the veteran 
should be advised of the allocations of 
burdens in obtaining the evidence 
necessary to substantiate his claim.  

2.  The RO should clarify the veteran's 
dates of military service during November 
1996, determining the veteran's duty 
status at the time of his military 
medical examination, conducted that 
month.  In particular, the RO should 
clarify whether the veteran had served on 
active duty, active duty training or 
inactive duty.  

3.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



